DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the claim recites reference number ‘23’; however that reference number is not defined in regard to any element in the independent claim. As such, it is unclear whether Applicant intends the claim to require the presence of three transmitter chips (21, 22, 23) or if the parenthetical number is to be ignored. With regard to claims 2 - 5, 7, 8, 11, and 12, the claims indicate dependency from “the previous claim” or “the preceding claim” rather than referring to a particular claim number (as is the format recited in claim 9, by contrast). The claims would have better clarity if they each adopted the format found in claim 9.  With regard to claim 4, it is unclear how “a second wavelength” can be different from itself, as implied by the claim language; “the third wavelength” lacks antecedent basis. With regard to claims 7 - 12, the phrase “the further potting body” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSRAM (DE 10 2013 223069 - cited by Applicant). OSRAM teaches an optoelectronic sensor module (optoelectronic component 10; paragraph [0039]) having a first semiconductor transmitter chip (semiconductor chip 210; paragraph [0040]; figure 1) for emitting radiation of a first wavelength (paragraph [0041], "a wavelength from the red spectral range"), a second semiconductor transmitter chip for emitting radiation of a second wavelength which is different from the first wavelength (paragraph [0041]: "The second optoelectronic semiconductor chip 220 can be designed, for example, to emit electromagnetic radiation with a wavelength from the green spectral range"), a semiconductor detector chip (paragraph [0045], "color sensor 300") for detecting the radiation of the first and the second wavelength, and a potting body which is impermeable to the radiation of the first and second wavelength (paragraph [0056]: "If the optoelectronic semiconductor chips 200 are surface-emitting semiconductor chips, the material of the molded body 100 is preferably reflective for electromagnetic radiation emitted by the optoelectronic semiconductor chips 200."), which directly covers the lateral faces of the chips (figure 2), and which mechanically interconnects the chips situated in a common plane (paragraphs [0054]-[0056]), wherein the sensor module is designed to rest against a body part that is to be examined ("designed to", and "suitable for": there is nothing to prevent the module of OSRAM from being used for this purpose or from resting against a body part). Therefore, the subject matter of claim 1 merely differs from this known sensor module in that the distance between the chips is required to be less than or equal to twice the mean diagonal length of the chips (see figure 1, which implies this relation is met, but a drawing cannot be considered to be true to scale). The problem addressed by the present invention can therefore be considered that of determining how the semiconductor transmitter chips and the semiconductor detector chip can be positioned in the common plane. Given the details of OSRAM, and the implied relationship of the Figures from the teaching, it would have been within the skill level of the art before the effective filing date of the claimed invention for a person skilled in the art, inspired by figure 2 and/or in order to save space, to position the semiconductor transmitter chips and the semiconductor detector chip tightly on top of one another since it is within the skill level of the art to determine appropriate positioning of the elements taking the details of the teaching into account. Said person would thereby obtain the situation in which "a distance between the chips is less than or equal to twice the mean diagonal length of the chips", and would thereby arrive at the module of claim 1. Additionally, associating known elements (lens array - claim 2) or providing a third emitter (claim 4) would be within the skill level of the art since it has generally been considered to be an obvious modification of a device to incorporate known elements for their intended purpose or to include an additional element in a manner consistent with its disclosed use in the reference itself. Without a showing of criticality or unexpected results, it would have been within the skill level of the art to select the emission wavelengths for the light transmission elements from those of known manufacture, including to select at the wavelengths set forth in claim 5. Further, in providing such a device one would perform the manufacturing steps of claim 6.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest providing a plurality of optics in the manner discussed in claim 3 or corresponding manufacturing steps for creating such a device, in combination with the other claim elements.
Claims 3, and 7 - 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al., Nomoto et al., and Basu teach optical measurement arrangements including semiconductor emitter and detector elements in spaced relation on a common substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791